Citation Nr: 1120288	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for nephrolithiasis rated 10 percent prior to February 8, 2008, and 20 percent since February 8, 2008.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the Board in March 2011.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was last afforded a VA examination to assess the severity of his service-connected nephrolithiasis in October 2008.  During the period from April 2008 to October 2009, VA outpatient treatment reports show that the Veteran has received treatment for a left urethral calculus with persistent left hydronephrosis with persistent and left distal urethral stone and a left ureteroscope with stent placement, non-obstructing right nephrolithiasis, and a right lower pole renal stone.  The Veteran also testified that due to his kidney stones he had stents placed on two occasions and had pain in his right kidney at all times.  Consequently, the Board finds that a VA examination should be scheduled in order to assess the current severity of the Veteran's service-connected nephrolithiasis.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, he has asserted that his sinusitis has worsened since the last examination and that the most recent examination is not an accurate depiction of the current severity of his disability.

In addition, an examination is needed to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2010).

Associated with the claims file are VA outpatient treatment reports dated through October 2009 which include treatment for the Veteran's service-connected nephrolithiasis.  Any outstanding VA treatment records dated since October 2009 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since October 2009.

2.  Schedule the Veteran for a VA examination to determine the current severity of his nephrolithiasis.  The examiner should review the claims file and should note that review in the examination report.  

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities of a psychiatric disability, a left knee and leg disability, nephrolithiasis, gastroesophageal reflux disease, a right knee disability, steatohepatitis, and hypertension.

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

